Citation Nr: 1741052	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-23 394		DATE
Advanced on the Docket
		

THE ISSUES

1.  Entitlement to service connection for a right hip disability. 

2.  Entitlement to service connection for a left hip disability. 

3.  Entitlement to a disability rating in excess of 20 percent for residuals of trauma and arthrotomy of the right knee, rated as instability prior to August 12, 2013.

4.  Entitlement to a disability rating in excess of 10 percent for rating for residuals of trauma and arthrotomy of the right knee, rated as limitation of motion prior to August 12, 2013.

5.  Entitlement to a disability rating in excess of 60 percent for total knee replacement from April 1, 2016, previously rated as instability and limitation of motion.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REMAND

The Veteran had honorable active duty service with the United States Army from February 1977 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and September 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Board remanded the issue for further development in December 2014.  The case has been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

1.  Entitlement to service connection for a left and right hip disability.  

In an August 2017 informal hearing presentation, the Veteran's representative requested a remand to obtain pertinent medical records, specifically a body scan performed in August 2017.  The Veteran asserts that at that examination the doctors linked his hip complaints to his other disabilities, to include the knee.  Therefore, the Board finds that a remand is necessary to obtain the requested documents.  

2.  Entitlement to a higher disability rating for a right knee disability.

In the December 2014 Board decision, the Board remanded the issues of higher disability ratings for a right knee disability.  While developing the issue on appeal, the RO recharacterized the Veteran's disability as a total knee replacement from August 12, 2013, the date of the Veteran's surgery.  The RO assigned a total disability rating from August 12, 2013, through April 1, 2016.  

The Board notes that the RO did not assign a total disability rating for the entire period on appeal.  Therefore the issue of a higher disability rating for the right knee is still on appeal, yet the issues were not included in the February 2017 supplemental statement of the case.  Therefore, after obtaining the additional treatment records noted above, a supplemental statement of the case is necessary regarding evaluation of the right knee disability as well.  

3.  Entitlement to TDIU.

The Veteran's claims of service connection affect the disabilities considered under his TDIU claim; therefore, the service connection and TDIU claims are inextricably intertwined.  Thus, a decision by the Board on the claim for TDIU would, at this point, be premature.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims folder all outstanding treatment records from the VA Medical Center from April 2017 forward, specifically a full body scan performed in August 2017 and any associated treatment notes.  All attempts to obtain these records should be documented in the claims file.  

2.  Then, the RO or the AMC should readjudicate all issues still on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  Vietnam Veterans of America

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




